Title: To James Madison from Carlo Giuseppe Guglielmo Botta, 10 January 1816 (Abstract)
From: Botta, Carlo Giuseppe Guglielmo
To: Madison, James


                    § From Carlo Giuseppe Guglielmo Botta. 10 January 1816, Paris. Would not dare to send a copy of his Camillus if JM had not already kindly received his Storia della guerra d’America. This may give Botta courage to place before JM the theme of his poem, which is independence and civilization. And to whom could these matters be more acceptable, than to the president of the United States of America? Thus asks JM to accept his poem Camillus, [not found] mere remains brought back to light and annexed to this letter. Requests this favor because of JM’s humanity in the past and his own infinite love for the prosperity of the United States.
                